Memorandum Opinion. Defendant, Bonald Lofton, was convicted by a jury of entering a motor vehicle with intent to commit a larceny therefrom, MCLA § 750.356a (Stat Ann 1954 Bev § 28.588[1]). He appeals as of right.
Evidence adduced at trial showed that defendant was seen by several witnesses taking two cartons from a delivery truck. The driver of that truck confronted defendant, and defendant denied taking the boxes. The police were called and defendant was arrested. The defense was loss of memory induced by long-term alcoholism. Testimony at trial disclosed that defendant smelled of alcohol at the time of his arrest, but that he was not intoxicated.
*699A review of the instructions given to the jury discloses no prejudicial error. Further, the record clearly demonstrates that ample evidence was introduced to support a conviction of the crime charged.
Affirmed.